                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                    AT GREEN BAY


IN THE MATTER OF THE COMPLAINT                )
OF J. F. BRENNAN COMPANY, INC.,               )       Case No.:
FOR EXONERATION FROM,                         )
OR LIMITATION OF, LIABILITY.                  )       In Admiralty

                                          COMPLAINT

        Plaintiff, J. F. Brennan Company, Inc. (hereafter “Plaintiff” or “Brennan”), states the

following for its Complaint seeking exoneration from liability or, in the alternative, limitation of

liability:

        1.      This action arises under the laws of the United States providing for limitation of a

vessel owner’s liability, 46 U.S.C. § 30501 - § 30512, and the various statutes, rules and

regulations relating thereto. It is a cause of admiralty and maritime jurisdiction within the

meaning of Rule 9(h) of the Federal Rules of Civil Procedure. This Court has jurisdiction

pursuant to 28 U.S.C. §1333.

        2.      At all material times, Brennan was a corporation duly organized and existing

under law and was the owner and/or operator of a certain John Deere 470G excavator (“John

Deere 470G excavator”) and a flotilla of eleven sectional Flexifloat barges (“Flexifloat barges”)

that would serve as a floating work platform for the John Deere excavator when it was used for

dredging on the navigable waters of the United States.

        3.      At all material times, including the present, the John Deere 470G excavator and

the Flexifloat barges were and are within this District.

        4.      On March 25, 2019, Brennan employee Jeffrey Helser (“Helser”) sustained

personal injuries while assisting other Brennan employees to prepare the John Deere 470G




             Case 1:19-cv-01402-WCG Filed 09/25/19 Page 1 of 7 Document 1
excavator for use as a dredge. The incident involving the John Deere 470G excavator and

Jeffrey Helser occurred on land near the Fox River in Green Bay, Wisconsin, within this District.

       5.        Brennan denies that on March 25, 2019 the John Deere 470G excavator was a

vessel in navigation as defined by the General Maritime Law of the United States, the Limitation

of Liability Act, and/or the Jones Act. Pleading in the alternative, and without waiving said

position, Brennan files this Complaint for exoneration from, or limitation of, liability in the event

it is alleged and determined that the John Deere 470G excavator was an appurtenance of a vessel

in navigation.

       6.        In a letter dated May 23, 2019, Brennan received written correspondence from

Helser’s attorney advising that Helser will be filing a Complaint pursuant to the Jones Act, which

is a federal statute providing a remedy for a seaman injured in the course of his employment

because of the negligence of his employer.

       7.        Brennan denies that on March 25, 2019 Jeffrey Helser was a seaman as defined

by the General Maritime Law, the Jones Act, or any other applicable law. Pleading in the

alternative, and without waiving said position, Brennan files this Complaint for exoneration

from, or limitation of, liability in the event it is alleged and determined Helser was employed as a

seaman on March 25, 2019.

       8.        At this time, Brennan is not aware of any lawsuit being filed against it as a result

of the March 25, 2019 incident.

       9.        Helser’s injury and resulting damages, if any, were neither caused nor contributed

to be caused by any fault, error, omission, negligence, unseaworthiness, or other fault of Brennan




                                                   2



            Case 1:19-cv-01402-WCG Filed 09/25/19 Page 2 of 7 Document 1
or the John Deere 470G excavator or the Flexifloat barges, nor any person or entity for which

Brennan or the John Deere 470G excavator or Flexifloat barges is responsible.

       10.      The aforementioned incident, injury, and/or damage occurred either as a result of

factors for which no one was responsible, or were caused by, or contributed to be caused by, the

negligence and/or other fault of third parties or other entities, or other conditions, for which

Brennan should not be held liable, or were caused, in whole or in part, by the negligence and

fault of Helser.

       11.      The aforementioned incident, injury, and/or damage were occasioned and

occurred without the privity or knowledge of Brennan or its managing officers or agents.

       12.      Neither the John Deere 470G excavator nor the Flexifloat barges have been

attached or arrested in any suit brought in connection with a claim arising out of the

aforementioned incident.

        13.     Brennan believes that on March 25, 2019 the value of the John Deere 470G

excavator and the Flexifloat barges did not exceed the sum of Five Hundred Thirty-five

Thousand Dollars ($535,000.00). There was no freight pending at the time of the incident.

       14.      The claims against Brennan arising out of the aforementioned incident could

exceed the value of the John Deere 470G excavator and the Flexifloat barges immediately after

the incident.

       15.      Brennan claims and seeks exoneration from liability for any loss, injury, or

damage occasioned or incurred by reason of the aforementioned incident involving the injury of

Helser, and further alleges that it has valid defenses to those claims on the facts and on the law.




                                                  3



          Case 1:19-cv-01402-WCG Filed 09/25/19 Page 3 of 7 Document 1
       16.     Alternatively, and without admitting any liability, Brennan claims the benefit of

limitation of a vessel owner’s liability provided under Title 46, United States Code, § 30505, and

of the various statutes, rules and regulations supplemental thereto, and amendatory thereof. To

that end, Brennan is ready and willing to proceed according to law and pursuant to the rules and

practices of this honorable Court.

       17.     This Complaint is filed within six (6) months of the receipt by Brennan of a

written claim for damages arising out of the incident on March 25, 2019.

       18.     Brennan alleges that this Complaint for exoneration from, or limitation of,

liability asserted herein is also filed on behalf of its insurers, underwriters, and any agents that

would be entitled to exoneration from or limitation of liability to the same extent as the owner.

       19.     No unsatisfied liens or claims of lien, or other demands, whether in contract or in

tort or otherwise, other than those alleged above, arose from the aforesaid incident.

       WHEREFORE, Plaintiff Brennan prays that:

               a)      In due course upon the motion of a party, in the event that this Court shall

determine that the John Deere 470G excavator was an appurtenance of a vessel in navigation,

then this Court will cause due appraisement to be made of the value of the interest of Brennan in

the appropriate vessel immediately after Helser’s injury;

               b)      This Court, upon written motion, will enter an order directing Brennan to

file a stipulation, with a surety approved by the Court, for payment to the Court of the amount of

the interest of Brennan in the appropriate vessel whenever the Court shall so order;

               c)      This Court, upon written motion, will enter an Order directing that on the

giving of such a stipulation as may be determined to be proper, or of a letter of undertaking or ad


                                                   4



          Case 1:19-cv-01402-WCG Filed 09/25/19 Page 4 of 7 Document 1
interim stipulation as will be offered by Brennan, then the institution or further prosecution of

any and all actions, suits, and legal proceedings of any nature or description with respect to the

matters alleged in this Complaint, in any jurisdiction, except in the present proceeding, against

Brennan or its agents or representatives, or any other person for whom Brennan is or may be

responsible, or against any of the property of Brennan, including the John Deere 470G excavator

or the Flexifloat barges, to recover damages caused by or resulting from said incident, injuries, or

damages, or in respect of any claim or claims arising out of or resulting from said incident,

injuries, or damages, shall be enjoined until the hearing and determination of this proceeding;

               d)      This Court, upon written motion, will enter an Order directing the issuance

of a notice to all persons claiming damages for any and all loss, injuries, damages, or expenses

caused by or resulting from the aforesaid incident, citing them and each of them to appear and

make due proof of their respective claims, and all to appear and answer the allegations of this

Complaint on or before a date set forth in said Notice;

               e)      This Court in this proceeding will adjudge that:

                       (i)     Brennan, the John Deere 470G excavator, and the Flexifloat barges

               are not liable to any extent for any loss, injury, or damages, nor for any claims

               whatsoever in any way arising out of or in any consequence of the incident

               alleged in this Complaint, and, therefore, Brennan, the John Deere 470G

               excavator, the Flexifloat barges, and whatever other vessel is appropriate are

               entitled to a decree of exoneration in this matter;

                       (ii)    If Brennan shall be adjudged liable to any extent in the premises,

               then the liability of Brennan shall be limited to the value of its interest in the John


                                                  5



          Case 1:19-cv-01402-WCG Filed 09/25/19 Page 5 of 7 Document 1
               Deere 470G excavator and Flexifloat barges or other appropriate vessel

               immediately following Helser’s injury, and that a decree be entered discharging

               Brennan, the John Deere 470G excavator, the Flexifloat barges, and other

               appropriate vessel from all further liability and further enjoining the filing and

               prosecution of any claim against Brennan and/or the John Deere 470G excavator

               or Flexifloat barges or other vessel related to the incident alleged in this

               Complaint; and

               f.      Brennan may have such other and further relief as may be just and proper.

                                                      Respectfully submitted,

                                                      Burke and Thomas, PLLP


                                                      By /s/ Richard Thomas
                                                      Richard Thomas (#1006791)
                                                      3900 Northwoods Drive, Suite 200
                                                      St. Paul, MN 55112
                                                      Telephone: (651) 490-1808
                                                      Facsimile: (651) 490-1872
                                                      thomas@burkeandthomas.com

                                                      Attorneys for Plaintiff J.F. Brennan Co., Inc.




GOLDSTEIN and PRICE, L.
and Robert Nienhuis
One Memorial Dr., Suite 1000
St. Louis, Missouri 63102
Telephone: (314) 516-1700
robert@gp-law.com

Of counsel for Plaintiff

                                                  6



          Case 1:19-cv-01402-WCG Filed 09/25/19 Page 6 of 7 Document 1
                             7



Case 1:19-cv-01402-WCG Filed 09/25/19 Page 7 of 7 Document 1
